


110 HR 4368 IH: To amend the Internal Revenue Code of 1986 to provide

U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4368
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2007
			Mr. Barton of Texas
			 (for himself and Mr. Boucher)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  special disposition rules for unused benefits in flexible spending arrangements
		  of individuals called to active duty.
	
	
		1.Special disposition rules for
			 unused benefits in flexible spending arrangements of individuals called to
			 active duty
			(a)In
			 generalSection 125 of the
			 Internal Revenue Code of 1986 (relating to cafeteria plans) is amended by
			 redesignating subsections (h) and (i) as subsection (i) and (j), respectively,
			 and by inserting after subsection (g) the following new subsection:
				
					(h)Special rule for
				unused benefits in flexible spending arrangements of individuals called to
				active duty
						(1)In
				generalFor purposes of this title, a plan or other arrangement
				shall not fail to be treated as a flexible spending arrangement merely because
				such arrangement provides for qualified reservist distributions.
						(2)Qualified
				reservist distributionFor purposes of this subsection, the term
				qualified reservist distribution means, any distribution to an
				individual if—
							(A)such individual was (by reason of being a
				member of a reserve component (as defined in section 101 of title 37, United
				States Code)) ordered or called to active duty for a period in excess of 179
				days or for an indefinite period, and
							(B)such distribution is made during the period
				beginning on the date of such order or call and ending on the last date that
				distributions could otherwise be made under such arrangement for the plan year
				which includes the date of such order or
				call.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions made after the date of the enactment of this Act.
			
